Citation Nr: 9918472	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  92-17 863A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio.


THE ISSUE

Entitlement to service connection for degenerative disc 
disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael F. Bradican, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1983 to July 
1991.

This case arises before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of October 1991, 
from the New Orleans, Louisiana, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

This claim first came before the Board in April 1998.  It was 
remanded for an examination and opinion.  The issue was 
originally characterized as entitlement to service connection 
for degenerative disc disease of the lumbar spine with 
mechanical back pain.  A rating decision of January 1999 
granted service connection for mechanical back pain; 
therefore, the sole issue before the Board is service 
connection for degenerative disc disease of the lumbar spine.  
The veteran has moved to Ohio; the claim, therefore, has been 
forwarded from the Cleveland, Ohio, RO.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  Clinical findings of bulging lumbar discs have been made.

3.  Professional medical opinions have been rendered which 
indicate that the veteran's bulging lumbar discs are 
asymptomatic and do not result in degenerative disc disease 
of the lumbar spine.



CONCLUSION OF LAW

Degenerative disc disease was not incurred in or aggravated 
by active air service.  38 U.S.C.A. §§ 1110, 5107 (West 1991 
and Supp. 1998); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is "well 
grounded" within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991); that is, he has presented a claim that is plausible.  
He has not alleged that any records of probative value that 
may be obtained and which have not already been associated 
with his claims folder are available.  The Board accordingly 
finds that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

The veteran contends that he experiences chronic low back 
pain caused by degenerative disc disease.  He specifically 
contends that this disorder originated during his active air 
service.

The Board notes that the veteran's service medical records 
include a Medical Board Report, dated April 26, 1991.  CT 
scans of the lumbosacral spine found minimal central disc 
bulging in March 1989; however, there was no obvious nerve 
involvement.  Subsequent X-rays, bone scan, and MRI were 
negative for degenerative disc disease.  Mild degenerative 
disc disease is listed as a diagnosis; however, the narrative 
summary indicates there was some disagreement regarding this 
finding.  A report of the findings and recommendations of a 
Physical Evaluation Board, dated in May 1991, indicates a 
diagnosis of mechanical back pain and does not list 
degenerative disc disease as a diagnosis.  This Physical 
Evaluation Board recommended that the veteran be separated as 
he was no longer fit for active service.  

Post-service medical records include the report of a 
September 1991 VA general medical examination, with no 
special studies of the spine, and private medical 

records from a neurology consult, dated in March 1993.  These 
records are negative for a finding of degenerative disc 
disease. 

The Board notes the testimony of the veteran during his 
personal hearing, conducted in June 1993.  He stated that his 
low back pain began in 1988.  He complained of constant pain, 
worse after standing for long periods of time.  He described 
it as a constant dull ache, "just enough to let you know it 
is there."  He stated that it goes down to his knees.

The report of a VA neurological examination, conducted in 
October 1998, shows the veteran complaining of long-standing 
degenerative joint disease in the back.  He reported that his 
first symptoms of back trouble began in 1988.  He stated that 
he had low back pain with radiation down the back of his 
legs.  He reported current symptoms of low back pain with 
aching.  He rated it as 5/10 and fairly constant.  He stated 
that he is never pain free, although it does wax and wane.  
He denied weakness or sensory problems.  He reported normal 
bowel, bladder, and sexual function.  He reported that the 
pain radiates down the back of his legs to his knees.

Examination showed strength 5/5 throughout with both tone and 
rapid alternating movements within normal limits.  Pronator 
drift was negative.  There was no atrophy, fasciculation, or 
tremor.  Deep tendon reflexes were 2/4 throughout and were 
bilaterally symmetrical.  Toes were down going bilaterally.  
Sensory testing revealed intact light touch, pin prick, 
vibration, and double simultaneous extinction.  His gait was 
unremarkable.  He could walk on his toes and heels without 
difficulty.  Romberg test was negative.  Tandem gait was 
unremarkable.

The examiner noted that a B-mode ultrasound done by a private 
neurologist in September 1997 showed mild, bilateral facet 
area inflammation at L1-L5.  The examiner commented on the 
service medical reports, noting the CT scans of September 
1988 and March 1989 which showed disc bulging.  He noted that 
X-ray examination in October 1991 was normal, bone scan of 
February 1989 was normal, and X-ray examination in May 1998 
was also normal.


The examiner stated that he did not see evidence for 
lumbosacral degenerative disc disease.  Although it was true 
that the veteran had some mild disc bulging, these bulges did 
not approach the thecal sac or the neural foramen and were 
not causing any neurologic deficits.  He went on to state 
that a very large part of the population has disc bulges, yet 
remains asymptomatic.  He did not feel that these bulges were 
a major pathological finding.  The veteran clearly had no 
neurologic deficits.  The examiner suspected that his back 
pain was attributable to his multiple lipoma excision scars.

The examiner concluded that he did not see the veteran as 
having degenerative disc disease.  He had mild disc bulging 
only, and there was no evidence of disc protrusions or disc 
herniation or any neural compromise whatsoever.

The report of a VA spine examination, conducted in November 
1998, shows the veteran complaining of daily pain in his 
lower back.  Prolonged sitting did not aggravate the back 
pain, and the Valsalva's maneuver, coughing, and sneezing did 
not cause an increase in his back pain.  He was noted to be a 
conductor for the railroad, and he stated that he was off 
work for the last six months due to a shoulder injury 
incurred lifting 55 gallon barrels at work.

Examination showed that the veteran went from the sitting to 
the standing position well.  He could walk on his tiptoes and 
heels.  Forward flexion was to 75 degrees with no pain.  
Extension was minimal, with discomfort in the low back area.  
Lateral bending was 20 degrees.  Straight leg raise was 
negative.  Deep tendon reflexes were equal in the lower 
extremities.  Motor and sensory functions, as well as X-ray 
examination, were normal.  

The examiner concluded that, from the examination, history, 
and X-ray findings, the veteran did not appear to have 
degenerative disc disease of the lumbar and lumbosacral area.  
The examiner stated that his symptomatology was due to 
chronic 

muscle/ligament strains over the low back area.  Findings 
were strictly subjective.  No objective findings, other than 
the tender scars, were found.

Under the provisions of 38 U.S.C.A. § 1110 (West 1991), 
service connection can be granted, in pertinent part, for 
"disability resulting from personal injury suffered or 
disease contracted in line of duty...."  38 U.S.C.A. § 1110 
(West 1991); see also 38 U.S.C.A. § 1131 (West 1991).  It 
necessarily follows, however, that a disability must be 
manifested for service connection to be granted.  In the 
instant case, there has been no showing that the veteran has 
a disability related to the clinical finding of bulging 
discs.  

The Board concludes that a grant of service connection for 
degenerative disc disease of the lumbar spine is not in 
order.  As noted above, although a clinical finding of 
bulging discs has been made, this finding does not amount to 
a diagnosis of degenerative disc disease.  Examination of the 
veteran, and of the evidentiary record, has led to two 
professional opinions that have ruled out degenerative disc 
disease as a diagnosis responsible for the veteran's 
complaints of low back pain.  His pain has been attributed to 
both his scars and mechanical low back pain, both of which 
are service connected at present.


ORDER

Entitlement to service connection for degenerative disc 
disease of the lumbar spine is denied.



		
	M. S. SIEGEL
	Acting Member, Board of Veterans' Appeals



 

